Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

South Haven Health and Rehabilitation Center
(CCN: 01-5043),

Petitioner,
Vv.
Centers for Medicare & Medicaid Services.

Docket No. C-09-349

Decision No. CR2108

Date: April 07, 2010

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services
(CMS) to impose remedies against Petitioner, South Haven Health and
Rehabilitation Center, consisting of: (1) a civil money penalty of $4,550 for each
day of a period that began on November 29, 2008 through December 8, 2008; and
(2) a civil money penalty of $150 for December 9, 2008.
I. Background
Petitioner is a skilled nursing facility in the State of Alabama. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and
1866 of the Social Security Act (Act) and by implementing regulations at 42
C.F.R. Parts 483 and 488.
Alabama State survey agency surveyors completed a compliance survey of
Petitioner’s facility on December 9, 2008 (December Survey). The surveyors
found that Petitioner was noncompliant with Medicare participation requirements.

Specifically, the surveyors concluded that Petitioner was not complying
substantially with the requirements of 42 C.F.R. §§ 483.25(h) and 483.75. The
first of these two regulations requires a skilled nursing facility to ensure that its
resident environment remain as free of accident hazards as is possible and that it
provide each of its residents with adequate supervision and assistance devices to
prevent accidents. The second regulation states that a skilled nursing facility must
be administered in a manner that enables it to use its resources effectively and
efficiently to attain or maintain each resident’s highest practicable state of
physical, mental, and psychosocial well being.

The surveyors concluded that Petitioner’s noncompliance with these two
regulations was so egregious as to comprise immediate jeopardy for residents of
the facility. “Immediate jeopardy” is defined at 42 C.F.R. § 488.301 to mean a
situation where noncompliance causes, or is likely to cause, serious injury, harm,
impairment, or death to a resident or residents of a facility.

CMS concurred with the surveyors’ conclusions and determined to impose the
civil money penalties that I describe in the opening paragraph of this decision.
Petitioner requested a hearing to challenge CMS’s determination, and the case was
assigned to me for a hearing and a decision.

I ordered the parties to complete pre-hearing exchanges that comprised pre-
hearing briefs plus proposed exhibits, including the written direct testimony of all
witnesses. The parties complied with my order. CMS then moved for summary
disposition. I denied the motion and scheduled the case for an in-person hearing.
However, the parties then agreed that the case could be heard and decided based
on their written submissions. Each party filed a final brief.

CMS filed 29 proposed exhibits that it identified as CMS Ex. | - CMS Ex. 29.
Petitioner filed 36 proposed exhibits that it identified as South Haven Ex. | —
South Haven Ex. 36. I receive all of the parties’ proposed exhibits into evidence. !

II. Issues, findings of fact and conclusions of law
A. Issues
The issues are whether:

1. Petitioner failed to comply with Medicare participation
requirements.

' For brevity’s sake, I refer to Petitioner’s exhibits as “P. Ex.,” rather than as
“South Haven Ex.”
2. CMS’s determination of immediate jeopardy level
noncompliance is clearly erroneous.

3. CMS’s civil money penalty determinations are reasonable in
duration and amount.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply with the requirements of 42 C.F.R.
§§ 483.25(h) and 483.75.

CMS’s allegations of noncompliance focus in large measure on the care that
Petitioner gave to three of its residents, who are identified as Residents #s 1, 2, and
5 in the report of the December Survey. CMS Ex. 1. In summary, CMS asserts
that each of these residents was at high risk for sustaining falls and had been
identified as a falls risk by Petitioner’s staff. The interventions that the staff
developed to protect each of these residents included bed alarms and the wearing
of personal alarms (sometimes also referred to as “tab” or “TAB” alarms).
According to CMS, Petitioner’s staff relied on these alarms as warning devices
when residents engaged in movement or activities that put them at heightened risk
for falling. However, CMS contends that the staff did not assure that the residents
wore their alarms, or that their alarms functioned as intended, and, thus, the
residents were deprived of one of the interventions that the staff had determined to
be essential for their protection. Moreover, according to CMS, Petitioner’s
management failed to put systems into place that assured that alarms were worn
and maintained as directed.

I find CMS’s arguments to be persuasive and supported by the weight of the
evidence. I am not persuaded by Petitioner’s arguments and assertions that it
protected its residents adequately. Consequently, I sustain CMS’s findings of
noncompliance.

a. Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.25(h).

The applicable regulation has been the subject of much litigation. It is settled that
it requires a facility to take all reasonable measures to protect its residents from
accident hazards that are known or that are foreseeable.
The evidence offered by CMS describes similar circumstances involving
Residents #s 1, 2, and 5. Each of these residents was known to be at a great risk
for falling. Each of them also suffered from mental or cognitive impairments that
precluded the possibility that the resident would be responsible for her own safety.
And, with each of these residents, Petitioner’s staff relied on the use of personal
and/or bed alarms as a way of protecting them.

Resident # 1 had impairments that rendered it difficult for her to make decisions
and which required the staff to give her extensive assistance in the activities of
daily living. CMS Ex. 25 at 3-8. Furthermore, the resident was incontinent,
which meant that she needed assistance from the staff when she needed to use the
bathroom. Jd. The resident was not only at a great risk for falling but had actually
sustained at least four falls while residing at Petitioner’s facility. CMS Ex. 4 at 7-
8; 75; 85-86; 142-45. Two of these falls caused the resident to sustain severe
injuries. On May 8, 2008, the resident fell while unobserved by Petitioner’s staff
and sustained a broken left hip and right arm, necessitating surgery. Id. at 15. On
November 29, 2008, Resident # 1 fell again while unobserved and sustained a
broken right hip that required surgical stabilization. Jd. at 153-55.

At some point after the resident’s first fall in May 2008, Petitioner’s staff decided
that the resident needed to wear a personal alarm. The staff concluded that the
resident had a history of falls and that she was “at risk for more falls due to
incontinence and inability to transfer herself.” CMS Ex. 4 at 38. The staff
developed falls care plans for Resident # 1. P. Ex. 6. These plans show that the
use of alarms was one of the principal elements implemented by Petitioner to
protect the resident. The resident was given a personal alarm consisting of a tab
alarm that attached to her clothing, her wheelchair, and a bed alarm. Jd. The care
plans show that Petitioner’s staff relied on these alarms throughout the resident’s
stay as devices for warning the staff about inappropriate or dangerous activity by
the resident. On December 2, 2008, the staff wrote a series of care guidelines for
Resident # 1 that included the following admonition:

Resident must have tab alarm on @ all times.
Id. at 5.

However, and these plans notwithstanding, the weight of the evidence establishes
that Petitioner’s staff did not assure that the resident’s alarms functioned correctly.
After the fall of November 29, 2008, Petitioner’s staff determined that the
resident’s bed alarm — although attached to the resident’s bed — failed to sound
when the resident rose from her bed and fell. CMS Ex. 4 at 148-50. On this
occasion the resident had ambulated from her bed to the hallway and fell without
the alarm ever sounding. /d. Furthermore, the evidence shows that the staff did
not assure that the resident’s alarm was properly connected. On December 4,
2008, surveyors observed the resident in bed but with the alarm cord disconnected
from the alarm box to the mattress alarm. CMS Ex. 8 at 37.

Resident # 2 began her stay at Petitioner’s facility in February 2006. The resident
suffered from mental limitations and was assessed by Petitioner’s staff as being
moderately impaired in her daily decision making and as having both long and
short term memory problems. CMS Ex. 6 at 3, 7. On October 30, 2008, the
resident sustained a fall while unobserved by Petitioner’s staff. She was found by
staff on the floor of her room, between her bed and the wall. CMS Ex. 6 at 39-40.
Petitioner’s staff determined that the resident needed a TAB bed alarm to protect
her from sustaining additional falls. Id. at 36, 40.

The resident was observed in bed by surveyors on December 3 and 4, 2008. On
neither occasion was the TAB bed alarm attached and working. CMS Ex. 8 at 12,
15.

Resident # 5 was admitted to Petitioner’s facility in June 2007. Her diagnoses
included dementia that caused her to experience moderately impaired decision
making skills and both short and long term memory problems. CMS Ex. 7 at 5, 8.
She had experienced a right leg amputation and was assessed by Petitioner’s staff
to be at risk for falls. /d. at 26-27. Indeed, the resident fell several times, while
she resided at the facility. She sustained falls on February 10, June 24, August 15,
and August 19, 2008. Id. at 26-27, 45, 78, 82-85.

Petitioner’s staff determined that the resident needed to wear an alarm. Her July 3,
2007 care plan stated that the resident should “use tab alarm while in wheelchair”
and admonished the staff to “make sure tabs alarm is working and intact after
rounds.” CMS Ex. 7 at 46.

The resident was observed by surveyors on December 4 and 5, 2008. On none of
these occasions was the resident’s personal alarm in place. CMS Ex. | at 18.

The evidence offered by CMS leads to certain inescapable conclusions. It is
evident that Residents #s 1, 2, and 5 were extremely vulnerable individuals. Each
of them suffered from physically limiting conditions that made her prone to falling
and, indeed, each of them fell while residing at Petitioner’s facility. These
residents’ vulnerability to falls was heightened by their dementia or other mentally
limiting conditions. None of these residents was an individual who could be
trusted to make the kind of judgments that a physically limited individual would
have to make to avoid encountering falls risks.
Petitioner had a duty to assure that all reasonable measures be taken to protect
these residents from falling. Petitioner’s staff understood the limitations that the
residents manifested and planned interventions that were designed to protect them.
These interventions included the use of personal and bed alarms.

Alarms, in and of themselves, do not protect a resident against falling. An alarm is
at most a device that extends the reach of the staff by buying a few seconds time
for the staff to react to a dangerous situation. If the staff determines to rely on
alarms as a way of extending their reach, they must assure that these devices are
worn properly and are functioning. Providing the resident with an alarm that fails
to function properly may put the resident in greater jeopardy than if the resident
had never been supplied an alarm. That is because alarms can create an
expectation in the staff that they will sound if triggered. If the staff has that
expectation and an alarm fails to work as intended, the staff may assume that no
danger exists to the resident when, in fact, the resident is in potentially life-
threatening straits.

The evidence introduced by CMS establishes unequivocally that Petitioner’s staff
decided to rely on alarms to protect Residents #s 1, 2, and 5, in lieu of providing
these residents with continuous supervision. In other words, the staff relied on the
alarms as a substitute for having staff members watch falls prone residents
continuously. Given that reliance, it was vitally important that the residents wore
their alarms as prescribed and that the alarms that were furnished to the residents
functioned as intended.

These residents’ alarms either did not function as intended or the alarms were not
attached in a manner that would enable them to function. These failures deprived
Petitioner’s staff of the precise warning devices that they had determined were
necessary to protect the residents. That is a conspicuous failure to protect these
residents.

Petitioner does not challenge evidence showing that during the survey the
residents’ alarms were not functional. Rather, Petitioner attempts to deflect this
evidence by arguing that it undertook many interventions to protect Residents #s
1, 2, and 5 and that the use of alarms was merely one of those interventions. The
conclusion that Petitioner would have me draw from the laundry list of
interventions that it implemented is that alarms were but a minor thread in a large
fabric of interventions. Petitioner asserts, essentially, that if it failed to implement
and monitor the use of alarms, it more than compensated for that with the other
interventions it developed.
Among the many interventions Petitioner recites are general interventions that
Petitioner implemented for all of its residents:

e All new residents were assumed to be at risk for sustaining falls until their
cases were reviewed by the staff's interdisciplinary team. Petitioner’s Final
Brief at 4.

e Newly admitted residents were placed in a Falling Star program, a special
program designed to identify and protect falls prone residents. Elements of
that program included placing special identifying stars on the residents’
beds, wheelchairs, and other items to apprise staff that these residents were
at risk for falling. Jd.

e Residents who fell were assessed and treated for injuries. Then,
Petitioner’s staff initiated a post-fall review process that included reviews
of the resident’s status and notification of the resident’s physician and
family. Id.

e Petitioner undertook at least monthly interdisciplinary reviews of all
residents who had experienced falls. Jd. at 5.

e Petitioner notified a resident’s physician and family about any change in a
resident’s condition that might increase the resident’s risk of falling. Id.

e Petitioner’s staff received training to assure that they were able to deal with
falls prone residents. Jd.

Petitioner asserts also that it took effective specific measures for each of the three
residents whose care is at issue, in addition to those general measures that I have
just described. It asserts that, in the case of Resident # 1, the staff developed a
special care plan for her that addressed her propensity to remove her personal
alarm. Petitioner’s Final Brief at 6; P. Ex. 6. That plan, according to Petitioner,
included targeted education for the resident’s family involving the use of alarms,
staff reinforcement with the resident that the personal alarm was for her safety,
and staff monitoring of the resident’s attempts to remove her alarm. Jd. at 6-7.
Petitioner contends that it appropriately reassessed Resident # 1 after each of her
falls and added interventions to her care plan, including: providing physical
therapy to the resident; removing the resident’s bedside table; and moving the
resident’s room closer to Petitioner’s nurse’s station. /d. at 7.
Petitioner contends that it implemented multiple interventions to protect Resident
#2, which included: using mattress guards to protect her; placing her call light
within reach; ensuring that the lighting in the resident’s room would support visual
mobility; orienting the resident to her room environment; encouraging the resident
to ask for assistance when needed; putting a personal alarm on the resident’s chair;
and referring the resident to therapy as needed. Petitioner’s Final Brief at 7; P. Ex.
15. It asserts that it responded appropriately to the resident’s October 2008 fall by
putting an alarm on the resident’s bed and adding fall guards to protect the
resident. /d. at 8.

As respects Resident # 5, Petitioner argues that it undertook interventions that
included providing the resident with a special “scoop mattress” that was intended
to prevent her from rolling out of her bed. Petitioner’s Final Brief at 8. Petitioner
asserts that it provided the resident with a special reclining wheelchair with a
pommel cushion that was designed to protect her from sliding out of the chair. Id.
It contends that it implemented other interventions including: keeping the
resident’s call light in reach to encourage use; placing a non-skid safety mat on the
floor next to the resident’s bed; keeping the resident in a supervised area when she
was in her wheelchair; providing the resident with a personal alarm; and referring
her to therapy as needed. /d. It argues that it reassessed the resident after she
sustained her August 15, 2008 fall and added physical therapy to the resident’s
interventions. After the resident sustained a second fall on August 20, 2008,
according to Petitioner, it placed the resident on maxi-float mattress. Jd. at 8-9.

However, all of these interventions do not compensate for Petitioner’s failure to
assure that the residents’ alarms were worn by the residents and were in working
order. It is evident from Petitioner’s own recitation of the interventions it
implemented for the three residents that its staff relied on the use of personal and
bed alarms as mechanisms for warning them about hazardous developments that
could precipitate a fall. Petitioner’s recitation of its interventions makes it clear
that alarms were an essential element of the care that Petitioner planned for the
residents. Petitioner has not explained how any of the other interventions that it
introduced for these residents would substitute for that essential element.

As I have explained, alarms serve a unique role in providing protection to
residents. They are used solely as a way to enhance — or in some instances to
substitute for — direct supervision of residents who are at risk for falls. None of
the other interventions recited by Petitioner performed this vital function, and,
thus, none of them substituted for alarms in the scheme of care that Petitioner
developed for its residents. Consequently, the failure by Petitioner to assure that
residents wore alarms as directed and that the alarms functioned was a fatal flaw in
Petitioner’s protection scheme that could not be compensated for by other
interventions, such as Petitioner’s Falling Star program or its issuance of special

mattresses. Indeed, the several falls experienced by residents — many of which
occurred while these residents were not observed by Petitioner’s staff —
conclusively shows why enhanced supervision and alarms was a vital protection
that could not be substituted for with some other intervention.

b. Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.75.

The intent of 42 C.F.R. § 483.75 is that a facility’s management assure that its
staff are conducting their activities consistent with the facility’s obligations under
the Act and regulations, and with applicable standards of nursing care. As
respects the use of alarms by residents, a facility’s management has a duty to
assure that the facility’s staff is trained properly in the use and maintenance of
alarms and that the residents of the facility receive care consistent with the unique
plan of care that was developed for each of them.

CMS offered evidence that establishes that Petitioner failed to manage effectively
the use of alarms by residents in its facility. This was a systemic problem and not
simply a failure to attend to the needs of three residents.

It is a professionally-recognized standard of care governing the use of alarms by a
facility that it maintains a master list of which residents are provided alarms.
CMS Ex. 28 at 8.

It is not realistic, due to time constraints and staffing, for staff to
look at each resident’s individual chart to determine if someone is
provided a safety device.

Id.

The weight of the evidence establishes that Petitioner had no system to assure that
alarms were being worn by those residents for whom they had been assigned and
that these alarms were in working condition. A nursing supervisor told the
surveyors that Petitioner maintained no master list of residents who wore alarms.
CMS Ex. 8 at 48. Petitioner’s director of nursing admitted that, prior to
December 9, 2008, Petitioner lacked an effective system for monitoring the
functioning and placement of alarms. Jd. at 113-14. She also admitted that there
was no list of residents who wore alarms that could be consulted by Petitioner’s
nursing staff. /d. Petitioner’s administrator admitted that prior to December 9,
2008, Petitioner’s staff was not held accountable for monitoring alarms and safety
devices. Jd. at 112.
10

The absence of an easily accessible centralized record system that showed which
residents wore alarms sowed confusion among Petitioner’s staff. It also made it
very difficult for staff to determine easily who wore alarms and whether those
alarms were functioning as intended. Some staff members told surveyors that they
needed to check a card system to determine which residents had been given
alarms. CMS Ex. 8 at 36, 41. Others said that they could ascertain which
residents had been given alarms by checking their care plans. Jd. at 42. One
licensed practical nurse told the surveyors that she thought that the facility’s
certified nursing assistants (CNAs) were responsible for checking whether
residents wore alarms and assuring that the alarms worked. Jd. at 40. There was
also confusion among staff as to where the monitoring of alarms was documented
in resident records. Some thought that it was documented in the residents’
medication administration records when, in fact, that was not the case. See CMS
Ex. 8 at 44. Some thought that it was documented in nurse’s notes when, in fact,
that was almost never the case. CMS Ex. 8 at 34, 48; see CMS Ex. 4 at 91.

Ihave considered Petitioner’s arguments and supporting evidence contesting that
which I have just described, and I find them not to be persuasive. Petitioner
recites that it had a number of systems in place, including its Fall Management
System, its Personal Alarms Policy, a Falling Star Program, and an
Incident/Accident Investigation Policy and Procedure. It also argues that these
systems, in combination, assured that the use of alarms was managed properly.
Petitioner’s Final Brief at 23; see P. Ex. 23; P. Ex. 24, P. Ex. 32 — P. Ex. 35. But,
Petitioner does not point to anything in these systems that provided its staff with a
list of those residents who were given alarms or which assured that the alarms
were being checked and monitored systematically.

For example, Petitioner asserts that its Falling Star Program enabled its staff to
identify those residents who were at risk for sustaining falls. Petitioner’s Final
Brief at 23. That may be so, but that begs the question of whether the staff knew
which of these fall-risk residents had been assigned alarms. The fact that staff
may have known that there were residents who were falls risks does nothing to
assure that specific staff members were assigned the task of checking alarms to
ascertain whether they were being worn and that they were in good working order.

Petitioner asserts that its resident care plans and its card index maintained at the
nurse’s station constituted a system for determining which residents wore alarms.
Petitioner’s Final Brief at 24. I disagree. I do not doubt that there were
documents on file at Petitioner’s facility that, when read closely, would have
informed staff which residents had been assigned alarms. But, requiring staff to
read through many pages of care plans to ferret out such information, on a shift-
by-shift basis, is simply not practicable. The point made by CMS, which I find
that Petitioner failed to rebut, is that there was no easily accessible single
11

document anywhere in Petitioner’s facility that listed which residents had alarms
or which contained an easy-to-access account of whether the alarms functioned.
That was a fatal flaw in the system. Moreover, the problem at Petitioner’s facility
was compounded by the fact that no one on the staff was specifically assigned the
task of monitoring the residents with alarms. The systems described by Petitioner
do not compensate for that failure.

Petitioner contends that its nurses conducted rounds checks, which assured that
residents had properly functioning alarms in place. Petitioner’s Final Brief at 24.
However, it has provided no evidence, from which I can reasonably infer, that the
nurses were assigned to check alarms on a routine basis or that they did so.
Petitioner points to evidence showing that, on November 29, 2008, a nurse
checked Resident # 1’s personal alarm to assure that it functioned. P. Ex. 25. But,
that event is merely one instance. What CMS alleges — and Petitioner has failed to
rebut — is that there was no system in place to assure that Petitioner’s staff made
such checks routinely and regularly. It is that systemic failure that comprises
Petitioner’s noncompliance.

2. CMS’s determination of immediate jeopardy level
noncompliance is not clearly erroneous.

The evidence presented by CMS strongly supports findings that Petitioner
manifested immediate jeopardy level noncompliance with the requirements of 42
C.F.R. §§ 483.25(h) and 483.75. There was, in my judgment, a likelihood of
serious injury, harm, or death, to residents of Petitioner’s facility as a consequence
of Petitioner’s failure to protect its residents adequately and to have systems in
place to assure that alarms were worn as directed and functioned properly.

As I discuss above, alarms do not prevent falls. At most, alarms serve as warning
devices that allow staff in a facility to respond promptly to a potential emergency.
When staff chooses to rely on alarms, it certainly means that it is substituting them
for direct and continual observation of residents. In that circumstance, it is
absolutely vital that the alarms that substitute for direct observation are worn by
their recipients and that they function perfectly. If an alarm that is issued to a
resident is not worn by that resident, or fails to function as intended, it means that
the resident can be in a situation of extreme danger without the vital protection
that the staff determined would substitute for direct observation. That is a recipe
for disaster.’

? Indeed, several of Petitioner’s residents fell while unobserved and, on at least one
of those occasions, the resident’s alarm was subsequently determined not to have
functioned correctly. CMS Ex. 4 at 148-50.
12

In arguing that CMS’s determination of immediate jeopardy is clearly erroneous,
Petitioner recites again all of the interventions it put into place for its falls prone
residents. Petitioner’s Final Brief at 25. I do not find this litany of interventions
to be a persuasive rebuttal of the evidence establishing a likelihood of harm, or
worse, to residents in Petitioner’s facility. As was evident from the residents’ care
plans, Petitioner considered alarms to be a vital element in protecting the residents.
The other interventions may have been useful, or even important, but they were no
substitute for functioning and properly worn alarms.

Petitioner also argues that at no time during the December Survey did any of the
three residents whose care is at issue in this case experience a fall. That may be
so, but that does not derogate from my conclusion that there existed immediate
jeopardy level noncompliance. The risk to residents from non-functioning alarms
and alarms that were not properly worn was palpable. Moreover, one of
Petitioner’s residents, Resident # 1, sustained a fall that resulted in serious injuries
only a few days prior to the survey.

3. CMS’s civil money penalty determinations are reasonable in
duration and amount.

a. Petitioner has not challenged CMS’s determinations as
to duration of noncompliance.

CMS determined that Petitioner manifested immediate jeopardy level
noncompliance beginning on November 29, 2008 through December 8, 2008. It
determined additionally that Petitioner remained noncompliant, albeit at the non-
immediate jeopardy level of noncompliance, on December 9, 2008.

Petitioner has offered neither evidence nor argument to challenge CMS’s duration
determinations, and so I sustain them. Petitioner has not argued, for example, that
if it was noncompliant at the immediate jeopardy level, that noncompliance began
after November 29, 2008, or that it corrected that noncompliance earlier than
December 8, 2008.

b. Immediate jeopardy level penalties of $4,450 per day
for each day of the November 29 through December 8,
2008 period are reasonable.

Daily civil money penalties that are imposed to remedy immediate jeopardy level
noncompliance must fall within a range of $3,050 to $10,000 per day. 42 C.F.R. §
488.438(a)(1)(i). There are criteria for deciding where within that range a penalty
should fall. Penalty amount depends on factors, which may include: the
13

seriousness of a facility’s noncompliance; its compliance history; its culpability;
and its financial condition. 42 C.F.R. §§ 488.438(f)(1) — (4); 488.404
(incorporated by reference into 42 C.F.R. § 488.438(f)(3)).

The evidence in this case establishes that $4,450 per day immediate jeopardy level
civil money penalties are reasonable. The penalties are, in fact, quite modest when
measured against the maximum amounts that CMS could have imposed. CMS
elected to impose penalties totaling $4,450 per day as a remedy for two immediate
jeopardy level deficiencies when, in fact, it could imposed penalties of at least
$3,050 per day for each of those deficiencies. Furthermore, CMS determined the
starting date of Petitioner’s noncompliance to be November 29, 2008, when, in
fact, Petitioner’s noncompliance clearly predated November 29. For example,
Petitioner’s failure to have systems in place to monitor the assignment, use, and
maintenance of alarms did not begin on November 29, 2008, but at some point that
was previous to that date.

Second, the daily penalty amount of $4,450 is amply justified by the seriousness
of Petitioner’s noncompliance and by its compliance history. As I discuss above
at Finding 2, the noncompliance in this case was egregious. The failure by
Petitioner’s staff to assure that residents wore functioning alarms put these
residents at grave risk for harm.

Moreover, Petitioner has a history of immediate-jeopardy level noncompliance in
the past. In June 2006, Petitioner was found to be noncompliant at the immediate
jeopardy level with regulations that were designed to protect residents against
elopement and which governed management of its facility. That noncompliance
involved similar problems as those that are addressed in this case. Specifically, in
June 2006, Petitioner was found to have failed to ensure that a resident received an
alarm-like device (a Wanderguard bracelet) to protect the resident against eloping
Petitioner’s premises. CMS Ex. 27 at 8-17. The fact that Petitioner manifested
past noncompliance of a nature that is similar to that which is addressed in this
case convinces me that meaningful remedies need to be imposed to deter
Petitioner from future noncompliance.

Petitioner has not offered evidence or arguments that prove that a penalty amount
of $4,450 per day is unreasonable. In opposing the penalty amount, Petitioner
reasserts its alleged non-culpability for the immediate jeopardy level deficiencies.
Petitioner’s Final Brief at 26-27. I have explained in detail above why I do not
consider those arguments to be persuasive, and I do not revisit them here.
14

c. A non-immediate jeopardy level civil money penalty of
$150 for December 9, 2008 is reasonable.

Daily civil money penalties for non-immediate jeopardy level deficiencies must
fall within a range of $50 to $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). The
same criteria are used for deciding where within that range a penalty should fall as
are used for deciding immediate jeopardy level penalty amounts. 42 C.F.R. §§
488.438(f)(1) — (4); 488.404 (incorporated by reference into 42 C.F.R. §
488.438(£)(3)).

Here, CMS determined to impose a minimal civil money penalty — only five
percent of the maximum allowable non-immediate jeopardy penalty amount — for
Petitioner’s one day of noncompliance at the non-immediate jeopardy level.
Petitioner has offered neither argument nor evidence to challenge that
determination, and, consequently, I sustain it.

/s/
Steven T. Kessel
Administrative Law Judge

